Citation Nr: 1220036	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-46 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hair loss with dandruff.

2.  Entitlement to service connection for a chronic skin disorder, claimed as due to insect bites.

3.  Entitlement to service connection for an eye disorder, to include hyperopia, presbyopia, strained vision, and drooping of the lids.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic otitis media with flaking cerumen.  

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for hearing loss.

7.  Entitlement to an initial compensable rating for hemorrhoids from October 14, 1994, and in excess of 10 percent from April 8, 2003.  

8.  Entitlement to an increased rating for herniated nucleus pulposus, L5-S1, with chronic strain, currently evaluated as 40 percent disabling.  

9.  Entitlement to an increased rating for right patellofemoral chondromalacia and synovitis, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for a gastric ulcer disability, currently evaluated as 10 percent disabling.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1990 to November 1990, and from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Procedural history

This case has a complex procedural history which requires some explanation in order to clarify the issues currently on appeal.  

In June 2001, the Board, in pertinent part, remanded the issues of entitlement to service connection for tinnitus, hair loss with dandruff, an eye disorder, a skin disorder, and hemorrhoids to the RO for additional evidentiary development and due process considerations. 

While the matter was in remand status, in an April 2003 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective October 14, 1994.  The RO also granted service connection for hemorrhoids and assigned an initial zero percent disability rating, effective October 14, 1994.  

The Board finds that the award of service connection for tinnitus and hemorrhoids constitutes a full award of the benefits sought on appeal with respect to those claims.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  In June 2003, the appellant submitted a notice of disagreement with the initial ratings assigned by the RO for his service-connected tinnitus and hemorrhoids.  

Before the matter was returned to the Board, in a January 2004 rating decision, the RO increased the rating for the appellant's service-connected hemorrhoids to 10 percent, effective April 8, 2003.  Although the RO granted a higher rating for the appellant's hemorrhoids, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

On October 13, 2005, the RO issued a Statement of the Case to the appellant addressing the issues of entitlement to higher initial ratings for his service-connected tinnitus and hemorrhoid disabilities.  

On December 14, 2005, prior to the expiration of the appeal period, the RO received a letter from the appellant requesting an additional period of time to perfect his appeal, stating that he needed to gather additional evidence.  The RO, however, failed to respond to the appellant's request.  The appellant again submitted a request for an extension in March 2006, but the RO again failed to respond.  

On April 16, 2006, the RO received the appellant's VA Form 9 on which he expressly indicated that he wished to continue his appeal with the initial ratings assigned by the RO for his service-connected hemorrhoids and tinnitus disabilities.  

After reviewing the record and considering the applicable legal criteria, the Board concludes that the appellant's appeal of these issues is timely.  First, the Board finds that the appellant's letter of December 14, 2005, falls squarely within the criteria for a timely request for extension pursuant to 38 C.F.R. § 20.303.  Under that regulation, an extension of the 60-day period for filing a Substantive Appeal may be granted by the RO for good cause.  A denial of a request for extension is reviewable by Board.

Here, the Board finds that the RO's failure to respond to the appellant's request for an extension amounted to a denial of his request.  The Board has therefore reviewed the matter as provided by section 20.303 and concludes that the appellant's statement that he needed additional time to collect evidence in support of his appeal constituted good cause, warranting an extension.  Under these circumstances, to correct the RO's error, the Board grants the appellant's request for extension of time, finds that his April 2006 substantive appeal was timely, and accepts jurisdiction of the issues of entitlement to higher initial ratings for hemorrhoids and tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200 (2011).  

Also while the matter was in remand status at the RO following the Board's June 2001 remand, the appellant continued to pursue multiple additional claims.  

In a January 2004 rating decision, the RO granted service connection for hearing loss and assigned an initial noncompensable rating, effective April 8, 2003.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for chronic otitis media with flaking cerumen.  The appellant was notified of the RO's determination in a letter dated January 16, 2004.  On January 10, 2005, the RO received a timely notice of disagreement from the appellant.  

Additionally, in an April 2004 rating decision, the RO denied a rating in excess of 40 percent for the appellant's service-connected herniated nucleus pulposus, L5-S1, with chronic strain.  The appellant was notified of the RO's determination in a letter dated May 14, 2004.  On May 4, 2005, the RO received a timely notice of disagreement from the appellant.  

On October 13, 2005, the RO issued a Statement of the Case addressing the issues of whether new and material evidence had been received to reopen a previously denied claim of service connection for chronic otitis media with flaking cerumen, and the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Also on October 13, 2005, the RO issued a separate Statement of the Case addressing the issue of entitlement to a rating in excess of 40 percent for the appellant's herniated nucleus pulposus with chronic strain.  

As set forth above, on December 14, 2005, prior to the expiration of the appeal period, the RO received a letter from the appellant requesting an additional period of time to gather evidence and perfect his appeal.  The RO, however, failed to respond to the appellant's request.  On April 16, 2006, the appellant submitted a VA Form 9 on which he specifically indicated that he wished to appeal the RO's determinations with respect to his hearing loss, otitis media with flaking cerumen, and low back disability.  For reasons previously delineated, the Board finds that the appellant's April 2006 substantive appeal was timely, and accepts jurisdiction of these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200 (2011).  

In February 2008, the Board remanded the appeal, including for the purpose of affording the appellant the opportunity to testify at a Board hearing with respect to the issues on appeal, as he had requested.  

While the appellant's hearing request was pending, he continued to pursue additional claims.  In an April 2009 rating decision, the RO denied a rating in excess of 10 percent for patellofemoral chondromalacia and synovitis of the right knee, a rating in excess of 10 percent for a gastric ulcer disability, and a total rating based on individual unemployability due to service-connected disabilities.  In April 2010, the appellant submitted a timely notice of disagreement with the RO's decision and in October 2010, the RO issued a Statement of the Case addressing these issues.  

Although the record contains no indication that the appellant thereafter perfected an appeal with respect to the issues of entitlement to increased ratings for a right knee disability and gastric ulcer disability and the issue of entitlement to a total rating based on individual unemployability, the RO nonetheless certified them for appeal without explanation.  In August 2011, the appellant's representative provided written argument indicating that the appellant wished to pursue his appeal with respect to the issues of entitlement to increased ratings for his right knee and gastric ulcer disability, as well as a total rating based on individual unemployability due to service-connected disabilities.  Given the RO's actions, the Board finds that VA has implicitly waived the requirement for filing a timely substantive appeal and the Board therefore accepts jurisdiction of these issues.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

In an August 2011 letter, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for hair loss with dandruff; a chronic skin disorder, including as a result of insect bites; and an eye disability, to include hyperopia, presbyopia, strained vision, and drooping of the lids.  As set forth in more detail below, the Board has therefore determined that such issues are no longer within its jurisdiction and has dismissed the appeal.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2011).

In December 2011, the appellant testified at a Board videoconference hearing with respect to the issues of entitlement to increased ratings for his right knee and gastric ulcer disabilities and the issue of entitlement to a total rating based on individual unemployability.  The appellant also discussed the issue of whether he had submitted a timely appeal with the April 2004 rating decision denying a rating in excess of 40 percent for a herniated nucleus pulposus with chronic strain.  

As set forth in more detail below, a remand is necessary with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic otitis media with flaking cerumen; entitlement to higher initial ratings for tinnitus, hearing loss, and hemorrhoids; entitlement to increased ratings for herniated nucleus pulposus, L5-S1, with chronic strain, right patellofemoral chondromalacia and synovitis, and a gastric ulcer disability; and entitlement to a total rating based on individual unemployability due to service-connected disabilities.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal is requested with respect to the issues of entitlement to service connection for hair loss with dandruff; a chronic skin disorder, including as a result of insect bites; and an eye disability, to include hyperopia, presbyopia, strained vision, and drooping of the lids.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issues of entitlement to service connection for hair loss with dandruff; a chronic skin disorder, including as a result of insect bites; and an eye disability, to include hyperopia, presbyopia, strained vision, and drooping of the lids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in August 2011, the appellant withdrew his appeal with respect to the issues of entitlement to service connection for hair loss with dandruff; a chronic skin disorder, claimed as due to insect bites; and an eye disorder, to include hyperopia, presbyopia, strained vision, and drooping of the lids.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed with respect to the claims of entitlement to service connection for hair loss with dandruff; a chronic skin disorder, claimed as due to insect bites; and an eye disorder, to include hyperopia, presbyopia, strained vision, and drooping of the lids.  


REMAND

As delineated in the Introduction portion of this decision, the Board has determined that the appellant has submitted a timely substantive appeal with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic otitis media with flaking cerumen; entitlement to higher initial ratings for tinnitus, hearing loss, and hemorrhoids; and entitlement to an increased rating for herniated nucleus pulposus, L5-S1, with chronic strain.  

A review of the appellant's April 2006 VA Form 9 indicates that he expressly indicated that he wished to testify at a Board hearing with respect to these issues.  Although the appellant participated in a Board videoconference hearing in December 2011, given the significant procedural confusion described above, he did not have the opportunity to provide testimony with respect to these issues.  

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As travel Board and videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

In the interests of avoiding future confusion and further piecemeal litigation, the Board finds that the remaining issues on appeal should be held in abeyance pending this action.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


